Case 1:19-cv-03675-TSC Document 21-5 Filed 04/03/20 Page 1 of 3




          EXHIBIT C
                          Case 1:19-cv-03675-TSC Document 21-5 Filed 04/03/20 Page 2 of 3


           Flores, Sarah Isgur (OPA)


            From :                 Flores, Sarah Isgur {OPA)
            Sent:                  Wednesday, December 13, 2017 12:27 PM
            To:                    Zoe Tillman
            Subject:               Re: Strzok texts



           Yes.

           On Dec 13, 2017, at 12:26 PM, Zoe Tillman <zoe.tillman@buzzfeed.com> wrote:

                    Can DOJ confirm that the texts were provided to Congress on Tuesday?

                    On Wed, Dec 13, 2017 at 10:33 AM, Zoe Tillman <zoe.tillman@buzzfeed .com> wrote:
                      Roger that, thanks.

                      On Wed, Dec 13, 2017 at 10:24 AM, Flores, Sarah Isgur (OPA)
                      <5arah .1sgur.Flores@usdoj.gov> wrote:
                        To the hill. Not to reporters. You' ll notice when sourcing other outlets have said
                        they "obtained" them. If that doesn't work for y'all, let me know.

                        On Dec 13, 2017, at 10:03 AM, Zoe Tillman <zoe.t illman@buzzfeed.com> wrote:

                               Thanks, can you explain what you mean in saying we couldn't source
                               them to DOJ? Several reports said the texts were "released" by DOJ.

                               On Dec 13, 2017 9:56 AM, "Flores, Sarah Isgur (OPA)"
                               <Sarah.lsgur.Flores@usdoj.gov> wrote:
                                 We have a hard copy you can review at the office. You can't take them
                                 with you, take pictures, or source them (to doj or otherwise).

                                 Mark will be the one to work with on that.

                                 On Dec 13, 2017, at 9:53 AM, Zoe Tillman <zoe.tillman@buzzfeed.com>
                                 wrote:

                                       Good morning - are you providing the Strzok texts, or do I
                                       need to ask someone e lse?

                                       Thanks,
                                       Zoe


                                       Zoe Tillman I BuuFeed News I Reporter
                                       0 : 202-602-17051 M: -            1@,zoetillman
                                       1630 Connecticut Avenue NW. 7th Floor. W ashington. DC 20009




Document ID: 0.7.16060.93285                                                                                  20180326-0072156
                         Case 1:19-cv-03675-TSC Document 21-5 Filed 04/03/20 Page 3 of 3




                    Zoe Tillman I Buufeed News I Reporter
                    0 : 202-602-17051 M: -           1@zoetillman
                    1630 Connecticut Avenue NW, 7th Floor, Washington, DC 20009




                  Zoe Tillman I BunFeed News I Reporter
                  0 : 202~602-17051 M:-         1@zoetillman
                  1630 Connecticut Avenue NW, 7th Floor, Washington, DC 20009




Document ID: 0.7.16060.93285                                                               20180326-0072157
